Opinion of the Court delivered by
Judge Crenshaw.
A judgment on confession must pursue the terms and conditions of the cognovit. The cognovit by Stevens and wife was on condition, “ to be levied as well of the property of Henry W. Stevens as of the intestate Sterrett.” The judgment as entered is to be levied of the estate of both the defendants, Stevens and his wife, and does not pursue the confession.
The devastavit was charged to have been committed by the husband and wife; and though they may be jointly liable, yet the confession of the wife during the coverture must be considered to have been induced by the authority and coercion of her husband. It is a nullity, or at least voidable by her, after her husband’s death ; and she now seeks to avoid it by her writ of Error,
The judgment must be reversed.
Judges Satfold and Minor not sitting.
II. G. Perry, for plaintiff,
'cited 2 Cain’s R. 321. 3 Cain, 129. ' 1 John. Cases, 276. 2 BJ. 355. Reeve’s Domestic Relations, 67. 1 Salk. 24. 2 Ld. Raym. 825.
Clay, for defendant in Error.